Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 7/28/21. Claims 1-17 are pending. Claims 1, 9, and 17 have been amended.

Response to Arguments
The claim rejections under 35 U.S.C. 101 has been withdrawn in response to Applicants' amendments but substantially similar rejections have been made. 
Applicants’ arguments have been fully considered but have not been found to be persuasive.
Applicants have argued that the additional elements integrated the judicial exception into a practical application. However, this is not persuasive as there is no application of the data which is acquired and processed. Applicants also argue that the additional limitations focus on address problems, but this is just functional intended use, which does not contribute to an active step or transformation.
Applicants have argued that the claims recite significantly more, but the claims do not recite significantly more as asserted. For example, “processing data to create new data” is not significantly more than “processing data”. Instead the step claimed is “processing data’ and the reason or consequence such as “to create new data” adds little patentable weight.


Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) for example an intelligent vibration prediction method. This judicial exception is not integrated into a practical application because there is no transformation, and the method and apparatus as claimed can be performed by a human. For example, a human can sense and process data input and acquire data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because inputting and acquiring data is an abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711